STONE, Circuit Judge
(dissenting). The appellees had been closely associated and were intimately acquainted with the entire business of appellant in all its methods, phases, and results. They started out to compete in the same field. There is no question in my mind of their *294close and intentional imitation of appellant’s business methods-, packages, and literature, in outline and in many details. Everywhere are earmarks suggesting a consciousness that the imitation could not lawfully be exact, joined to an executed intention of going to the very edge of what they deemed lawful imitation. While it may be that the form of many of the packages is utilitarian, that some of the business methods are open to .public use, and that the name is slightly different, yet it is remarkable that such similitude in name, color of package, contents, and arrangement of literature could have been employed for any reason, except to confuse the present or prospective customers of appellant. This evident intention, on the part of persons skilled in the trade and familiar with appellant’s business and customers, when joined to actual instances of confusion on the part of such customers, as' is shown by the evidence, makes a case of intentional and successful unfair competition.